Citation Nr: 0718036	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  04-09 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than June 30, 2000 
for the grant of service connection for paranoid 
schizophrenia.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from January 1978 to May 
1982.  The appellant is the veteran's sister, who has been 
appointed his legal custodian upon a finding in April 2003 
that the veteran is not competent to manage his affairs for 
VA purposes.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in December 2002 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.


FINDINGS OF FACT

1.  In a December 1991 letter decision, the RO declined to 
reopen previously denied claim for service connection for a 
nervous condition, including paranoid schizophrenia.  Notice 
was given by letter dated December 16, 1991.  The veteran did 
not file a notice of disagreement and that decision is now 
final.

2.  Following the December 1991 letter decision, a claim to 
reopen the claim for entitlement to service connection for 
paranoid schizophrenia was not received prior to June 30, 
2000.  


CONCLUSION OF LAW

The criteria for an effective date earlier than June 30, 2000 
for the grant of service connection for paranoid 
schizophrenia have not been met. 38 U.S.C.A. §§ 5102, 5103, 
5013A, 5107, 5110 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.159, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The issue of the effective date to be assigned service 
connection for paranoid schizophrenia is a "downstream" 
issue.  Hence, additional notification is not required.  See 
Hartman v. Nicholson, 19 Vet. App. 473 (2006) aff'd by 
Hartman v. Nicholson, No. 06-7303 (Fed. Cir. Apr. 5, 2007).  
Notwithstanding, the RO provided the appellant with pre-
adjudication notice with regard to entitlement to service 
connection in a March 2001 letter.  Notice of the laws 
regarding establishment of effective dates was provided in 
the January 2004 Statement of the Case (SOC), issued to the 
veteran's guardian and representative after the notice of 
disagreement was submitted as to the effective date assigned.  
The claimant had the opportunity to submit additional 
argument and evidence, and to meaningfully participate in the 
adjudication process.  

VA obtained available service medical records in adjudication 
of the original claim for benefits. VA further assisted the 
veteran in obtaining evidence, including conducting VA 
examinations in adjudicating the claim for service connection 
on the basis of new and material evidence.  All known and 
available records relevant to the issue on appeal have been 
obtained and associated with the claims file; and the 
claimant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the claimant is not prejudiced by a decision 
on the claim at this time.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

Entitlement to Earlier Effective Date

The appellant seeks an earlier effective date for the grant 
of service connection for paranoid schizophrenia on behalf of 
the veteran.  Specifically, she argues that the date of 
service connection should be in June 1985, when a claim for 
service connection for a mental disorder was initially filed 
by the veteran's mother.  The appellant does not argue that 
the veteran consistently prosecuted his claim from that time 
forward, but rather argues that the subsequent, July 1990, 
rating decision should not be considered final because the 
veteran did not have the means to comprehend that he should 
have perfected his appeal.

The appellant did not submit evidence that the veteran had 
been found incompetent and that another person, such as his 
mother, had been appointed guardian or given legal power of 
attorney such that her signature on the substantive appeal 
should have been recognized by VA for the purposes of 
perfecting his appeal at the time.  Nor did she submit any 
other evidence showing that the veteran or his representative 
had perfected his appeal within the requisite time following 
issuance of the July 1990 statement of the case, or that he, 
his representative, or a legally appointed guardian or legal 
representative, or someone with legal power of attorney had 
timely filed a notice of disagreement-formal or informal-
within a year following notification of the December 1991 
letter denial.  

In June 1985, the veteran's mother filed a claim for service 
connection for a mental disorder on behalf of the veteran.  
The RO returned this claim to the veteran for his signature.  
In June 1985, the veteran's mother filed additional documents 
with the VA asking for help in assisting her son.  She 
explained that the veteran had been ordered by a court to 
report to the VA Medical Center (VAMC), that he had done so, 
and that he had been sent to the state hospital.  He had been 
referred for vocational rehabilitation, but she did not know 
if he had complied, and he refused all her attempts to help.

VA examination was scheduled for August 1985, but the record 
shows the veteran failed to report.  The VAMC reported that 
no records were available for the veteran.  

A January 1990 determination notice from the Social Security 
Administration (SSA) reflects that the veteran was found 
unemployable due to a primary diagnosis of paranoid 
schizophrenia, effective in October 1989.  The veteran's 
mother was listed as the payee for the veteran.  The notice 
referenced a private medical report, which is not of record.  
However, a statement from the same doctor is of record, dated 
in May 1990, and reveals that the veteran was diagnosed with 
paranoid schizophrenia.  The physician described the veteran 
as being unable to interact with anyone.  

In May 1990, the RO received VA Form 21-526, "Veteran's 
Application for Compensation or Pension," claiming 
entitlement to service connection for schizophrenia.  The 
document was signed and dated by the veteran.  A letter from 
the veteran's representative advised the RO that the veteran 
refused to sign any papers or to leave the house, and 
requested a competency hearing.

In a May 1990 rating decision, the RO denied the veteran's 
claim for service connection for schizophrenia, noting that 
the condition was not shown in service medical records and 
that, thereafter, the medical evidence established that the 
earliest date of onset was October 1989, which was well-
beyond the one-year presumptive period following discharge 
from active service in 1982.  Notice of the decision and of 
his appellate rights was given the veteran in a letter dated 
July 17, 1990.  The veteran's representative submitted a 
notice of disagreement in July 1990 and the RO issued a 
statement of the case in the same month.

A VA Form 9 was apparently received in September 1990, but 
was signed by the veteran's mother.  The RO returned the form 
to the veteran for his signature.  A copy of this letter was 
sent to the veteran's representative.  In October 1990, the 
veteran's mother again submitted a VA Form 9 on behalf of the 
veteran, with additional lay witness statements to perfect 
the veteran's appeal.  The substantive appeal was not, 
however, signed by the veteran.  The RO again returned the 
form to the veteran for his signature, again copying his 
representative.  The file indicates that neither the veteran 
nor his representative filed a properly signed substantive 
appeal, or filed any other document that could have been 
considered to timely perfect his appeal.

In September 1991, the veteran filed a claim for service 
connection for a nervous condition and the residuals of head 
injury.  He signed the claim himself.  With the claim he 
filed private medical records dated in 1984 and 1985 showing 
that he had been evaluated pursuant to a court order, after 
several failures to report, and had been found to exhibit an 
adjustment disorder with depressive mood.  The records show 
that the veteran's parents had petitioned the court for 
involuntary commitment of the veteran but that their petition 
had been denied.  

The RO issued a letter denial on December 16, 1991, declining 
to reopen the previously denied rating decision.  The letter 
advised that the claim had been denied previously, and that 
to reopen his claim the veteran needed to submit evidence 
that his condition was causally linked to his active service, 
or that it had its onset within one year after his discharge.  
The letter provided notice of the decision and of his 
appellate rights.  The veteran did not appeal that decision.

In August 2000, the veteran filed his current claim for 
service connection for schizophrenia.  With his claim he 
filed documents showing that he had appointed his sister, the 
appellant, as his legal power of attorney.  However, it does 
not appear that this document was properly witnessed and 
notarized.

In an October 2001 rating decision, the RO declined to reopen 
the previously denied claim for service connection for 
paranoid schizophrenia.  The veteran submitted a notice of 
disagreement in November 2001 and, after the RO issued an SOC 
in June 2002, timely perfected his appeal by submitting a 
signed VA Form 9 in the same month.  

In October 2002, the RO received the statement of the 
veteran's treating VA physician, who opined that the 
condition for which the veteran was hospitalized while in 
service in 1981 was more likely than not the symptoms of 
onset of the currently manifested schizophrenia.  After 
review of the records, the physician stated it was her 
opinion that the onset of the veteran's schizophrenia was 
during his active service.  In a November 2002 rating 
decision, the RO granted the veteran's claim for service 
connection for paranoid schizophrenia and assigned a 30 
percent evaluation for the disability, effective in September 
2000.  In a December 2002 rating decision, the RO assigned a 
50 percent evaluation and proposed to make a finding 
concerning the veteran's competency.  The veteran disagreed 
with the evaluation and effective date assigned in 
correspondence received in January 2003 and February 2003.

In January 2003, the RO received a copy of a statement in 
which the veteran notified the RO that he was unable to 
handle his affairs and asked that his sister be appointed as 
his guardian for the purpose of handling his VA affairs.  In 
April 2003, the veteran was found to be incompetent.  The 
appellant was certified as the veteran's legal custodian for 
VA purposes in June 2003.

The RO ultimately assigned a 100 percent disability 
evaluation for the service-connected paranoid schizophrenia 
in an August 2003 rating decision, and established an 
effective date of June 30, 2000, the date the application to 
reopen the claim was received.  The veteran continued to 
disagree with the effective date assigned.  The RO issued an 
SOC in January 2004.  A timely substantive appeal was filed 
by the appellant in February 2004.

The applicable statue and regulations provide that, except as 
otherwise provided, the effective date of an evaluation and 
award of pension, compensation, or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later. 38 U.S.C.A. § 5110 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.400 (2006). The effective date for the 
grant of service connection for disability compensation is 
the "[d]ay following separation from active service or date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, date of receipt of claim, 
or date entitlement arose, whichever is later." 38 C.F.R. § 
3.400(b)(2)(i).

Furthermore, the law provides that the effective date of 
compensation, based on a claim reopened with new and material 
evidence after a final disallowance, will be the date of VA 
receipt of the claim to reopen, or the date entitlement 
arose, whichever is later. 38 U.S.C.A. § 5110(i); 38 C.F.R. § 
3.400(q),(4). Lapier v. Brown, 5 Vet. App. 215 (1993); 
Waddell v. Brown, 5 Vet. App. 454, 456 (1993). The effective 
date of an award of service connection is based upon a 
variety of factors, including date of claim, date entitlement 
is shown, and finality of prior decisions.

Specifically, the effective date for service connection based 
on a reopened claim cannot be the date of receipt of any 
claim which was previously and finally denied. See, e.g., 
Lalonde v. West, 12 Vet. App. 377, 382 (1999) (holding that 
"the effective date of an award of service connection is not 
based on the date of the earliest medical evidence 
demonstrating a causal connection, but on the date that the 
application upon which service connection was eventually 
awarded was filed with VA").

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA. 38 C.F.R. § 
3.1(r) (2006). A "claim" is defined broadly to include a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit. See 38 C.F.R. § 3.1(p); see also 
Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. 
Derwinski, 3 Vet. App. 196, 199 (1992). Any communication or 
action indicating an intent to apply for one or more benefits 
under the laws administered by VA, from a veteran or his 
representative, may be considered an informal claim. Such 
informal claim must identify the benefit sought. Upon receipt 
of an informal claim, if a formal claim has not been filed, 
an application form will be forwarded to the claimant for 
execution. If received within one year from the date it was 
sent to the veteran, it will be considered filed as of the 
date of receipt of the informal claim. When a claim has been 
filed which meets the requirements of 38 C.F.R. §§ 3.151 or 
3.152, an informal request for increase or reopening will be 
accepted as a claim. 38 C.F.R. § 3.155.

A report of examination or hospitalization, which meets 
certain requirements, will be accepted as an informal claim 
for benefits if the report relates to a disability, which may 
establish entitlement. 38 C.F.R. §3.157(a) (2006); see 38 
C.F.R. § 3.155(c) (2006). Once a formal claim for 
compensation has been allowed or a formal claim for 
compensation disallowed, receipt of VA medical records or 
private medical records may be accepted as an informal claim 
under limited circumstances. See 38 C.F.R. § 3.157(b). Those 
circumstances provide, in pertinent part, that the date of 
receipt of evidence from a private physician or layman will 
be accepted as the date of receipt of a claim only when the 
evidence furnished by or on behalf of the claimant is within 
the competence of the physician or lay person and shows a 
reasonable probability of entitlement to benefits. See 38 
C.F.R. § 3.157(b)(2).

A report of examination or hospitalization may be accepted as 
an informal claim for benefits, but only after there has been 
a prior allowance or disallowance of a formal claim for 
compensation. Crawford v. Brown, 5 Vet. App. 33, 35-6 (1993); 
38 C.F.R. § 3.157. See Lalonde v. West, supra.

As above noted, the record shows that the veteran filed 
claims for service connection for a nervous condition, 
including schizophrenia, in May 1990 and September 1991.  The 
RO denied these claims in a July 1990 rating decision and a 
December 1991 letter denial.  The veteran was notified of his 
appellate rights in July 1990 and December 1991, 
respectively.  While the veteran initially disagreed with the 
July 1990 rating decision, he did not timely perfect his 
appeal.  He did not file an appeal with the December 1991 
letter denial.  These decisions, thus, became final.  See 38 
U.S.C.A. §§  5108, 7105; 38 C.F.R. §§ 20.302, 20.1103.  The 
veteran did not file a claim to reopen the previously denied 
claim for a nervous condition, including schizophrenia, until 
his present claim, which was received by the RO in August 
2000.  There are no documents filed by the veteran or 
received by the RO prior to this claim that can be construed 
as a claim to reopen the previously denied claims.  

Thus, the earliest claim of record to reopen the previously 
denied claim for entitlement to service connection for a 
nervous condition, including schizophrenia, is the claim the 
veteran filed in August 2000.  

The appellant's arguments that an effective date of June 1985 
ought to be established is considered with sympathy, but is 
simply not substantiated by the evidence.  The record does 
not show that the RO received a valid claim for benefits from 
the veteran until the VA Form 21-526 was received, signed by 
the veteran, in May 1990 and neither the veteran nor his 
representative filed a timely substantive appeal to the July 
1990 SOC.

The records at the time reveal that efforts were made to 
institutionalize the veteran, but to no avail.  In addition, 
SSA records show that his mother was subsequently appointed 
his payee for the purpose of SSA benefits.  Yet, the record 
does not establish that the veteran had been found 
incompetent for VA purposes, or that a legal guardian or 
custodian had been appointed to handle his VA affairs.  The 
record does show that the RO notified the veteran twice 
regarding the filing of his substantive appeal, and on both 
occasions, copied the veteran's appointed representative.  
The record does not show that either the veteran or his 
representative responded.

As to the possibility of an informal claim presented by VA 
examination, or VA hospital records, or private medical 
health care providers, subsequent to the last final denial of 
service connection for a nervous condition, including 
schizophrenia in December 1991, VA hospital records showing 
continuing treatment for schizophrenia are of record dated in 
1992 and 1993.  However, while these records show continuing 
treatment for the condition, they do not proffer medical 
opinions establishing the condition as the etiological result 
of active service or that the condition had its onset within 
a year following the veteran's discharge from active service.  
A VA examination report and statement establishing onset of 
schizophrenia during active service is of record, but not 
dated until 2002.  Private medical records reflecting 
treatment for schizophrenia document treatment for the 
condition as early as in 1984, but were considered in the 
previous 1991 letter denial.

The July 1970 rating decision denying service connection for 
paranoid schizophrenia and the December 1991 letter denial 
declining to reopen the previously denied decision for a 
nervous condition, to include paranoid schizophrenia, 
respectively, are final; hence, they cannot be reversed or 
revised absent evidence that the decisions were clearly and 
unmistakably erroneous.  See 38 U.S.C.A. § 5109A (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.105 (2006).  The veteran has not 
alleged clear and unmistakable error before the Board. See 
Fugo v. Brown, 6 Vet. App. 40, 44 (1993). Therefore, the 
dates that his formal May 1990 and September 1991 claims for 
service connection for a nervous condition to include 
schizophrenia cannot serve as the effective date for his 
recent award of service connection for paranoid 
schizophrenia. See Lalonde v. West, supra.

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and an earlier effective date for 
the grant of service connection for paranoid schizophrenia is 
not warranted.


ORDER

An effective date earlier than June 30, 2000 for the grant of 
service connection for paranoid schizophrenia is denied.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


